Evans, P. J.
1. Two defendants were sued as partners doing business under the trade name of “American Cotton College,” for the value of advertising the business of the alleged partnership. One of them filed a plea of no partnership, and to the merits of the case. The defendant who made no defense testified that he and the other defendant were partners in the business known as the “American Cotton College,” in the course of which the debt sued on was contracted, and that he conducted the correspondence of that business. It was not error, under these circumstances, to allow in evidence certain letters purporting to have been written in the trade name of the alleged partnership, relating to the debt sued on, there being proof that such letters were received by the plaintiffs by due course of mail.
2. The testimony of one of the defendants to the effect that he and the other defendant were partners in the business, in the course of which the debt sued on was contracted, was not inadmissible because the testimony was contradictory to a statement contained in a letter from the witness, which the plaintiff had offered in evidence.
3. It was not error in this ease to charge: “If you believe [the defendants] entered into business for the purpose of instructing persons in grading cotton, and, after certain expenses were paid, the net profits of the business were to be divided between [the defendants], this would constitute a partnership between [the defendants], and both parties would be liable for the debts of the concern.” Doss v. Ragan, 135 Ga. 850 (70 S. E. 662); Floyd v. Kicklighter, 139 Ga. 133 (76 S. E. 1011).
4. Other assignments of error are without merit, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concur, except Atlcmson, J., absent.